[Cite as In re A.K., 2011-Ohio-693.]


                                           COURT OF APPEALS
                                          STARK COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


                                                  :   JUDGES:
IN THE MATTER OF:                                 :   Sheila G. Farmer, P.J.
                                                  :   Julie A. Edwards, J.
          A.K. (DOB 03/23/2009)                   :   Patricia A. Delaney, J.
                                                  :
               MINOR CHILD                        :   Case No. 2010CA00256
                                                  :
                                                  :
                                                  :   OPINION




CHARACTER OF PROCEEDING:                               Civil Appeal from Stark County
                                                       Court of Common Pleas, Juvenile
                                                       Division, Case No. 2009JCV00358

JUDGMENT:                                              Affirmed

DATE OF JUDGMENT ENTRY:                                February 14, 2011

APPEARANCES:

For Plaintiff-Appellee                                 For Defendant-Appellant

LISA A. LOUY                                           MARY WARLOP
Legal Counsel                                          116 Central Plaza South
Stark County Job & Family Services                     Suite 500
300 Market Avenue, North                               Canton, Ohio 44702
Canton, Ohio 44702
[Cite as In re A.K., 2011-Ohio-693.]


Edwards, J.

        {¶1}     Appellant, Lashaun Hudson, appeals from the August 17, 2010, Judgment

Entry of the Stark County Court of Common Pleas, Juvenile Division, terminating her

parental rights in regard to A.K. and granting permanent custody of A.K. to Stark County

Department of Job and Family Services.

                                 STATEMENT OF THE FACTS AND CASE

        {¶2}     Appellant Lashaun Hudson is the biological mother of A.K. (DOB

3/23/2009).

        {¶3}     On March 25, 2009, Stark County Department of Job and Family Services.

(SCDJFS) filed a complaint alleging that A.K. was a dependent and neglected child. The

complaint indicated that the family had an open court case involving three other children

who were in the temporary custody of SCDJFS. On the same date, A.K. was taken into

emergency temporary custody. An emergency shelter care hearing was held on March

26, 2009. As memorialized in a Judgment Entry filed on March 27, 2009, the trial court

found probable cause existed for the filing of the complaint and ordered A.K. into the

emergency temporary custody of SCDJFS.

        {¶4}     An adjudicatory hearing was held on April 22, 2009. At the hearing,

appellant stipulated to a finding of dependency and the trial court, pursuant to a

Judgment Entry filed on April 27, 2009, found A.K. to be a dependent child. Temporary

custody of A.K. was granted to SCDJFS.

        {¶5}     On October 27, 2009, SCDFJS filed a motion for permanent custody of

A.K., pursuant to R.C. 2151.414. A hearing on such motion was held on January 5,

2010. As memorialized in a Judgment Entry filed on May 21, 2010, the trial court found
Stark County App. Case No. 2010CA00256                                                                     3


that A.K. was a dependent child and that she could not and should not be placed with

either parent at this time or within a reasonable time. A best interest hearing was

scheduled for June 24, 2010. The trial court, in its May 21, 2010, Findings of Fact and

Conclusions of Law, stated, in relevant part, as follows:

          {¶6}     “39) The Court finds that following the placement of the children1 outside

the home and, notwithstanding reasonable case planning and diligent efforts by the

agency to assist the parents to remedy the problems that initially caused the children to

be placed outside the home, the parents have failed to (sic) continuously and repeatedly

to substantially remedy the conditions causing the children to be placed outside the

home. ORC §2151.414(E)(1).

          {¶7}     “40) The Court finds that the severe and chronic mental retardation and

chemical dependency of parents makes them unable to provide an adequate permanent

home for the children at the present time and in the foreseeable future.                                 ORC

§2151.414(E)(2).

          {¶8}     “41) The Court finds that parents have abandoned these children, by

failing to visit or maintain contact for more than ninety days. ORC §2151.414(E)(10).

          {¶9}     “42) The Court finds that parents have demonstrated a lack of

commitment toward the children by failing regularly to support, visit or communicate with

the children when able to do so. ORC §2151.414(E)(4).

          {¶10} “43) The Court finds that parents have demonstrated a lack of

commitment toward the children by actions showing unwillingness to provide an

adequate permanent home for the children, including failure to comply with case plan

objectives. ORC §2151.414(E)(4).
1
    The trial court’s Findings of Fact and Conclusions of Law referred to all of appellant’s children.
Stark County App. Case No. 2010CA00256                                                 4


      {¶11} “44) The Court finds that Mother has placed the children at substantial risk

of harm two or more times due to alcohol or drug abuse and has rejected treatment two

or more times or refused to participate in further treatment two or more times after a

case plan issued requiring treatment of the parent was journalized as part of a

dispositional order with respect to the child. ORC §2151.414(E)(9).”

      {¶12} A best interest hearing was held on June 24, 2010. The trial court issued

Findings of Fact and Conclusions of Law on July 13, 2010. Pursuant to a Judgment

Entry filed on August 17, 2010, which incorporated the trial court’s July 13, 2010,

Findings of Fact and Conclusions of Law, the trial court found that A.K. was a

dependent child, that she could not and should not be placed with either parent at this

time or within a reasonable time, and that it was in her best interest for permanent

custody to be granted to SCDJFS. The trial court terminated appellant’s parental rights

and granted permanent custody of A.K. to SCDJFS.

      {¶13} Appellant now raises the following assignment of error on appeal:

      {¶14} “THE TRIAL COURT ERRED IN GRANTING PERMANENT CUSTODY

TO THE STARK COUNTY DEPARTMENT OF JOB AND FAMILY SERVICES

(SCDJFS) AS SCDJFS FAILED TO SHOW BY CLEAR AND CONVINCING EVIDENCE

THAT IT IS IN THE BEST INTEREST OF THE MINOR CHILD TO GRANT

PERMANENT CUSTODY.”

                                               I

      {¶15} Appellant, in her sole assignment of error, argues that the trial court erred

in granting permanent custody of A.K. to SCDJFS because SCDJFS failed to show that

a grant of permanent custody was in A.K.’s best inertest. We disagree.
Stark County App. Case No. 2010CA00256                                                       5


       {¶16} A trial court's decision to grant permanent custody of a child must be

supported by clear and convincing evidence. The Ohio Supreme Court has defined

“clear and convincing evidence” as “[t]he measure or degree of proof that will produce in

the mind of the trier of fact a firm belief or conviction as to the allegations sought to be

established. It is intermediate, being more than a mere preponderance, but not to the

extent of such certainty, as required beyond a reasonable doubt, as in criminal cases.”

Cross v. Ledford (1954), 161 Ohio St. 469, 477, 120 N.E.2d 118; In re: Adoption of

Holcomb (1985), 18 Ohio St.3d 361, 481 N.E.2d 613.

       {¶17} In reviewing whether the trial court based its decision upon clear and

convincing evidence, “a reviewing court will examine the record to determine whether

the trier of facts had sufficient evidence before it to satisfy the requisite degree of proof.”

State v. Schiebel (1990), 55 Ohio St.3d 71, 74, 564 N.E.2d 54, 60; See also, C.E.

Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578. If the trial

court's judgment is “supported by some competent, credible evidence going to all the

essential elements of the case,” a reviewing court may not reverse that judgment.

Schiebel, 55 Ohio St.3d at 74, 564 N .E.2d 54.

       {¶18} Moreover, “an appellate court should not substitute its judgment for that of

the trial court when there exists competent and credible evidence supporting the

findings of fact and conclusion of law rendered by the trial court judge.” Id. Issues

relating to the credibility of witnesses and the weight to be given the evidence are

primarily for the trier of fact. As the court explained in Seasons Coal Co. v. Cleveland

(1984), 10 Ohio St.3d 77, 80, 461 N.E.2d 1273: “The underlying rationale of giving

deference to the findings of the trial court rests with the knowledge that the trial judge is
Stark County App. Case No. 2010CA00256                                                      6


best able to view the witnesses and observe their demeanor, gestures and voice

inflections, and use these observations in weighing the credibility of the proffered

testimony.”

       {¶19} Moreover, deferring to the trial court on matters of credibility is “crucial in a

child custody case, where there may be much evident in the parties' demeanor and

attitude that does not translate to the record well.” Davis v. Flickinger (1997), 77 Ohio

St.3d 415, 419, 674 N.E.2d 1159; see, also, In re: Christian, Athens App. No. 04CA10,

2004-Ohio-3146; In re: C. W., Montgomery App. No. 20140, 2004-Ohio-2040.

       {¶20} Pursuant to 2151.414(B)(1), the court may grant permanent custody of a

child to the movant if the court determines “that it is in the best interest of the child to

grant permanent custody to the agency that filed the motion for permanent custody and

that any of the following apply:

       {¶21} “(a) The child is not abandoned or orphaned, has not been in the

temporary custody of one or more public children services agencies or private child

placing agencies for twelve or more months of a consecutive twenty-two month period,

... and the child cannot be placed with either of the child's parents within a reasonable

period of time or should not be placed with the child's parents......

       {¶22} “(b) The child is abandoned…

       {¶23} “(d) The child has been in the temporary custody of one or more public

children services agencies ... for twelve or more months of a consecutive twenty-two

month period....”

       {¶24} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,
Stark County App. Case No. 2010CA00256                                                      7


including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶25} In the case sub judice, the trial court found that A.K. could not and should

not be placed with either parent at this time or in the foreseeable future. Appellant does

not challenge this finding.

       {¶26} In the instant case, at the best interest hearing, the only witness to testify

was Taranna Francisco, a caseworker with SCDJFS who was assigned to A.K.

Francisco testified that A.K. was African-American and had no medical or behavioral

problems. Testimony was adduced that A.K. was in a foster home with her three

siblings and had been there since February. According to Francisco, A.K. was doing

well in her foster home. When asked to describe the interaction between the foster

parents and children, Francisco testified as follows:

       {¶27} “A. Um a lot of interaction um you know I’m not going to sit here and say

that it’s always easy for them because you know you have a foster Mom and Dad who

have taken in four kids who are dealing with some behaviors. Um but overall they ….

they’re bonding. Um they interact with them. They do a lot of communicating with the

kids you know and they let them know their opinions and how they’re feeling is okay.

You know even if it’s a feeling that maybe they shouldn’t have but you know it’s okay to
Stark County App. Case No. 2010CA00256                                                8


express your feelings as long as its (sic) appropriate. So they’re dealing with …. with

those type of things. Um

       {¶28} “Q. Is there extended family that the children have interaction with as far

as it relates to foster family?

       {¶29} “A. Um there are relatives yeah. And there are also um still connected

with the previous foster parent also um that they were placed with.

       {¶30} “Q. Okay.” Transcript of June 24, 2010 hearing at 7-8.

       {¶31} Francisco further testified that three relatives came forward asking for

placement or custody of A.K. and her siblings, but that while the maternal grandmother

decided not to proceed with the same, the other two relatives were not suitable. When

asked, she stated that she believed that it was in the children’s best interest for

permanent custody to be granted because “the kids have been in limbo for so long and I

think it’s time now that they get a sense of permanency…” Transcript of June 24, 2010

hearing at 9. She stated that the benefits provided by permanency outweighed the

consequences of breaking the bond between A.K. and her parents.

       {¶32} On cross-examination, Francisco testified that appellant has shown up for

supervised visits with the children every other week and brought appropriate meals and

snacks with her when she came for visits. Francisco testified that the children appeared

to enjoy interacting with their parents and that there was a bond between the children

and their parents.

       {¶33} The Guardian Ad Litem, in a report dated June 22, 2010, recommended

that permanent custody be granted to SCDJFS. The Guardian Ad Litem, in her report,
Stark County App. Case No. 2010CA00256                                                     9


indicated that the foster parents stated that they were willing to take on the responsibility

of adopting the children.

       {¶34} Based on the foregoing, we find that the trial court did not err in finding

that permanent custody was in A.K.’s best interest and in granting permanent custody of

A.K. to SCDJFS.

       {¶35} Appellant’s sole assignment of error is overruled.

       {¶36} Accordingly, the judgment of the Stark County Court of Common Pleas,

Juvenile Division, is affirmed.




By: Edwards, J.

Farmer, P.J. and

Delaney, J. concur

                                                     ______________________________



                                                     ______________________________



                                                     ______________________________

                                                                  JUDGES

JAE/d0120
[Cite as In re A.K., 2011-Ohio-693.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                       FIFTH APPELLATE DISTRICT


IN THE MATTER OF:                                 :
                                                  :
          A.K. (DOB 03/23/2009)                   :
                                                  :
               MINOR CHILD                        :       JUDGMENT ENTRY
                                                  :
                                                  :
                                                  :
                                                  :       CASE NO. 2010CA00256




    For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Stark County Court of Common Pleas, Juvenile Division, is affirmed.

Costs assessed to appellant.




                                                      _________________________________


                                                      _________________________________


                                                      _________________________________

                                                                   JUDGES